DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 
Allowable Subject Matter
Claims 22, 24, 26-29, 31-36, 38-48, and 52-69 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Hu et al. (US 2016/0102011, “Hu”) in view of Okahata et al. (US 2015/0072129, “Okahata”), do not disclose or suggest: A glass-based article comprising: a first surface and a second surface opposing the first surface defining a thickness (1); a concentration of an ion-exchanged metal oxide that is both non-zero and varies along  thickness range from about Of to at least about 0.3*7, wherein the concentration of the ion- exchanged metal oxide comprising sodium (Na) reaches a minimum concentration at 0.5¢f; a lithium aluminosilicate composition comprising: from 6 mol % to 10 mol % Li2O; and from 1 mol % to 3 mol % Na2O, wherein the concentration of Na2O at a center point of the glass-based article is less than or equal to 3 mol%; and a molar ratio of Li2O to alkali metal oxide content (R20) in a range of greater than or equal to 0.4 to less than or equal to 1 at the center point of the glass-based article; and a warp of less than about 200 um relative to a flat plane in the absence of post-ion exchange processing.	The closest prior art of record, Hu, teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008]), being an aluminosilicate (see, e.g., [0019], describing the inclusion of Al2O3 and SiO2, and see [0087], describing the glass as “aluminosilicate”) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]), and comprising Na2O such that at a center point of the glass the concentration of Na2O may be less than 4.5 mol % ([0011]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu additionally teaches, with regard to claim 27, that the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article ([0011], teaching that the concentration of Na2O may be on the order of 0.05 mol % and that the total concentration of alkali metal may be on the order of up to 20 mol %, thus the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article). Hu additionally teaches that the concentration of metal oxide that comprises sodium may reach a minimum concentration at the middle of the glass (i.e., at 0.5t, [0010], [0012], [0107]; see also Fig. 5, showing concentration of Na2O may be minimized towards the middle of the glass article, [0028]).	Hu fails to specifically teach that the warp of the glass is less than about 200 micrometers relative to a flat plane. In the same field of endeavor of strengthened glass articles ([0074]), Okahata teaches generally that a glass layer should have a warpage of less than 40 micrometers following chemical strengthening ([0077], [0078], [0079], and see [0044]) and that such a glass having reduced warpage may improve the beauty and strength of a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). However, Applicant persuasively argues that Okahata fails to teach the same warpage characteristics that are presently claimed and that performing the steps used by Okahata in order to achieve its warpage characteristics would destroy the chemical composition of the glass article of primary reference Hu (see Remarks of 4/26/22, pp. 11-13). Therefore, because there would not have been a reasonable likelihood of success of applying the warpage characteristics of the article of Okahata to that of Hu, the claimed invention would not have been obvious to the ordinarily skilled artisan at the time of filing over the applied references. 	The combination of elements as set forth in the independent claims 22, 27, 32, and 39 and dependent claims 24, 26, 28, 29, 31, 33-3, 38, 40-48, and 52-69 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782